Title: To Thomas Jefferson from Robert Smith, 28 December 1803
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir, 
                  Navy dept. Decr. 28. 1803.
               
               I have the honor to present for your consideration the following Gentlemen to be Midshipmen in the Navy.
               
                  
                     Jacquelin Harvie
                     Virga. 
                     Recomdd.
                     by Mr. Harvie
                  
                  
                     John Lyon
                     Md.
                     
                     Colo. Stricker.
                  
                  
                     Richard Wilson
                     Md.
                     
                     Rt. Brent Esqre.
                  
                  
                     Charles Blake
                     Md.
                     
                     Mr. Nicholson
                  
                  
                     Henry Thomas
                     Md.
                     
                     J. Gibson Esqre.
                  
                  
                     B. F. Rittenhouse
                     Ca.
                     
                     Genl. Smith. of Va.
                  
                  
                     Alexr. S. Dexter
                     R. Id.
                     
                     Mr. Dexter.
                  
                  
                     Edd. Winslow
                     Mtts.
                     
                     Doctor Eustis
                  
                  
                     Thos. Shields
                     Del.
                     
                     Mr. Rodney.
                  
                  
                     Andw. McDowell
                     Vt.
                     
                     Mr. Elliott.
                  
               
               Should you approve of these appointments the enclosed Warrants will require your signature.—
               I have the honor to be, with much respect, Sir, yr ob: servt.
               
                  Rt Smith
               
            